Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-16 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a method of improving time-resolved emission (TRE) waveforms representing an electronic device, wherein the TRE waveforms represent photons detected by a photodetector at respective scan locations on the electronic device, the method comprising: obtaining a list of the scan locations, wherein each scan location corresponds to a pixel of interest; constructing a first waveform for an initial one of the scan locations, wherein the first waveform represents a measurement of the photons detected by the photodetector at the initial one of the scan locations; constructing a second waveform by combining a measurement of the photons detected at a subsequent location in the list of scan locations and those used in constructing the first waveform; and advancing to a next location in the list of scan locations and updating the first waveform to be equal to the second waveform upon determining that a signal-to-noise ratio of the first waveform is less than or equal to a signal-to-noise ratio of the second waveform in combination with all other elements in claim 1.

Regarding claims 2-6 and 16, the claims are allowed as they further limit allowed claim 1.

Regarding claim 7, the prior art of record does not teach alone or in combination a method of improving time-resolved emission (TRE) waveforms corresponding to photon emissions of an electronic device during a test, the method comprising: identifying a plurality of locations on the electronic device having equivalent emission signals, wherein the emission signals correspond to photon emissions of the electronic device detected during the test; mapping the locations onto a pseudo two-dimensional image of the electronic device; combining measurements of photons detected at the locations having the equivalent emission signals to create an improved TRE waveform; and attributing the improved TRE waveform to each of the locations having the equivalent emission signals, extracting drift information for the electronic device using at least one of the improved TRE waveforms attributed to respective locations of the pseudo two-dimensional image of the electronic device; and correcting, by a scanner, for mechanical drift of the electric device using the drift information in combination with all other elements in claim 7.

Regarding claims 8-9, the claims are allowed as they further limit allowed claim 7.

Regarding claim 10, the prior art of record does not teach alone or in combination a non-transitory computer readable storage medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method of improving time-resolved emission (TRE) waveforms representing an electronic device, wherein the TRE waveforms represent photons detected by a photodetector at respective scan locations on the electronic device, the method comprising: obtaining a list of the scan locations, wherein each scan location corresponds to a pixel of interest; constructing a first waveform for an initial one of the scan locations, wherein the first waveform represents a measurement of the photons detected by the photodetector at the initial one of the scan locations; constructing a second waveform by combining a measurement of the photons detected at a subsequent location in the list of scan locations and those used in constructing the first waveform; and advancing to a next location in the list of scan locations and updating the first waveform to be equal to the second waveform upon determining that a signal-to-noise ratio of the first waveform is less than or equal to a signal-to-noise ratio of the second waveform in combination with all other elements in claim 10.

Regarding claims 12-15 and 18, the claims are allowed as they further limit allowed claim 10.

Applicant-submitted Stellari et al. US 20170147736 A1 relates to the method involves registering (502) an image of a DUT to a corresponding design layout. The image is segmented (504) based on the registration to allocate pixels to individual 
Applicant-submitted Song et al. US 20170131350 A1 relates to methods and systems for localizing and resolving an integrated circuit include selecting one or more electrical stimuli to be applied to a device under test such that the electrical stimuli provide a baseline image and a distinguishing image effect when applied to the device under test. The one or more electrical stimuli are applied to the device under test. Emissions from the device under test are measured to provide a measurement data set and to collect the baseline image and the distinguishing image effect. The measurement includes dividing a field of view in a photon emission image into regions of interest. The measurement data set is analyzed to localize and evaluate circuit structures by comparing the baseline image and the distinguishing image effect. The analysis includes calculating a figure of merit for each region of interest that represents a degree of switching activity in the respective region of interest.
Applicant-submitted Piestun et al.US 10036735 B2 relates to systems and methods are disclosed to enhance three-dimensional photoacoustic imaging behind, through, or inside a scattering material. Some embodiments can increase the optical fluence in an ultrasound transducer focus and/or enhance the optical intensity using wavefront shaping before the scatterer. The photoacoustic signal induced by an object placed behind the scattering medium can serve as feedback to optimize the wavefront, enabling one order of magnitude enhancement of the photoacoustic amplitude. Using 
These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858